LOUGHRAN, J.,
Defendant, Geraldine Layman (hereinfater Layman) rented a mobile home lot from plaintiff, Harry F. Bisping (hereinafter Bisping) on a month-to-month oral *415lease. By notice dated and served October 15, 1984, Bisping terminated the month-to-month lease for the lot occupied by Layman. When Layman refused to, move her trailer, Bisping filed an action in ejectment. In response thereto, Layman filed preliminary objections in the nature of motion to dismiss, contending that the Mobile Home Park Rights Act, 68 P.S., §3981.1 et seq., abrogates the common-law remedy of ejectment in mobile home parks. Plaintiff in his argument concedes that in the event that this court finds that the Mobile Home Park Rights Act is applicable, plaintiffs complaint should, in fact, be dismissed.
It is the opinion of this court that the Mobile Home Park Rights Act, 68 P.S., §398.3 (a), does limit the right of the mobile home park owner to recover possession of the real estate to four reasons:
1. Nonpayment of rent;
2. A second or subsequent violation of the Mobile Home Park Rules;
3. A change in the use of the park lands or parts thereof;
4. Termination of the mobile home park.
The Mobile Home Park Rights Act requires certain proceedings to be followed in eviction actions (see section 398.3(b), and because the act so limits the. right of recovery and possession and sets out specific notice requirements and defenses, it is the opinion 'of this court that the act superseded the common-law action of ejectment. This court is in agreement with Judge Scherer’s opinion in Ford v. Piper, no. 7946 of 1982, wherein Judge Scherer dismissed plaintiffs complaint upon the basis that the common-law remedy of ejectment was abrogated by the General Assembly in the adoption of the Mobile Home Park Rights Act. Defendants motion must, therefore, be sustained.
*416ORDER OF COURT
And now, this July 17, 1985, -after review of the briefs submitted and argument in the above entitled matter,
It is hereby ordered, adjudged and decreed that defendant’s preliminary objections in the nature of a motion to dismiss are sustained and plaintiff’s complaint is dismissed.